Citation Nr: 1443355	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-41 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hernia.  

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to an effective date earlier than February 16, 2007, for service connection for chronic lumbar sprain with degenerative disc disease at L5-S1 and L4-5, spondylosis, and scoliosis.    

4.  Entitlement to an increased rating for lumbar sprain with degenerative disc disease at L-5, spondylosis, and scoliosis, currently evaluated as 20 percent disabling.

5.  Entitlement to an effective date earlier than February 2, 2009, for a total disability evaluation for compensation based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1975 and from March 1978 to January 1984 with additional service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in March and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Notice is taken that issues involving the Veteran's entitlement to service connection for a bilateral hip disorder and for an effective date earlier than February 16, 2007, for service connection for chronic lumbar sprain with degenerative disc disease at L5-S1 and L4-5, spondylosis, and scoliosis, have been raised in the context of the instant appeal.  Those matters are inextricably intertwined with the certified issue of the effective date for assignment of a TDIU and must be addressed by the Agency of Original Jurisdiction (AOJ) prior to the Board's entry of a final administrative decision as to a certified appellate issue.  These matters are further addressed in the REMAND below.  

In addition, the issues involving the Veteran's entitlement to an increased rating for a service-connected low back disorder and the effective date for TDIU entitlement are addressed in the REMAND portion of this decision.  Such REMAND is to the AOJ and VA will notify the appellant if further action is required on his part.



FINDINGS OF FACT

1.  There is no showing of a hernia in service, nor is there shown to be an inguinal or hiatal hernia postservice; an umbilical hernia was noted to be present on a single occasion after service in 1975, but not thereafter; probative evidence linking any existing hernia of the Veteran to his military service is lacking.  

2.  The Veteran in his written statement received by VA in October 2010 withdrew from appellate consideration his claim for service connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  A hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for a withdrawal of the pending claim for service connection for a skin disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, including that which is part of his virtual claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim(s).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Service Connection for a Hernia

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

The notification obligation in this case was accomplished by way of the RO's correspondence, dated in January 2008, to the Veteran at his address of record and this was followed by the claim's initial adjudication in 2010, in accord with Pelegrini.  In light of the foregoing, and in the absence of any allegation of prejudice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided has affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA also has a duty to assist the Veteran in the development of the claim.  The record includes the Veteran's service treatment records, in addition to a various medical examination and treatment reports compiled by multiple medical professionals during postservice years.  It further includes records developed or otherwise utilized by the Social Security Administration (SSA) in determining the Veteran's entitlement to SSA disability benefits.  There are also of record many written statements of the Veteran relating to the instant claim.  Moreover, the Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

The record indicates that the Veteran has not been afforded a VA examination in reference to his claim for service connection for a hernia, despite his request for such an examination, and none is otherwise shown to be warranted.  There is no showing of an inguinal hernia either in service or thereafter, despite the Veteran's reports at times that he was treated for an inguinal hernia in service and, alternatively, that he was initially treated therefor shortly after his discharge from active duty in 1984.  There, too, are indications that the claim was subsequently expanded to include a hiatal hernia, but there is no showing in the record of any chronic disorder involving a hiatal hernia.  Also, an umbilical hernia was clinically identified by VA in 1975, but its presence is not shown thereafter and competent, credible evidence linking an umbilical hernia, or, for that matter, any hernia, to service or any inservice event is lacking.  Here, there is no duty to provide an examination or to obtain a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation. 

Analysis

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307 (2013)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a) (2013).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service treatment records fail to disclose any complaint, finding, or diagnosis involving a hernia of any sort and the presence of any hernia is specifically denied by the Veteran in reports of medical history compiled in service.  The absence of any indicated hernia in service treatment records contradicts one account offered by the Veteran that he was in fact treated for an inguinal hernia in service.  He otherwise alleges that he was told by his physician shortly after service discharge in 1984 that he had an inguinal hernia, but there is no corroboration of that account, nor is there shown to be any inguinal hernia on any subsequent examination.  The record includes reports of multiple clinical examinations and reports of medical history, dated in 1973, 1975, and 1984, as well as part of Reserve medical examinations in 1989 and 1992, which include the Veteran's specific denial of any hernia and which denote no clinical evidence of a hernia.  The Board takes note that the Veteran sought VA outpatient medical assistance on August 27, 1975, following his initial service discharge on August 1, 1975, due to gastrointestinal complaints and an incidental finding on clinical evaluation at that time was that of an umbilical hernia.  Its presence, however, is not subsequently indicated on any further medical examination, be it in service or thereafter, or any subsequently complied medical or lay evidence.  

Additional review of the record denotes that, when the Veteran was evaluated by VA on an outpatient basis in August 1997, no hernia was in evidence.  As well, no hernia was clinically identified on the occasion of VA medical examinations performed in March 1998 and February 2009, and, in fact, there were affirmative findings on each such occasion that no hernia was present.  The record as developed beginning in 1997 denotes various gastrointestinal complaints of the Veteran, but there is no showing of any hiatal hernia at any point in time.  Moreover, no medical professional links a hernia of the Veteran to his periods of active duty or Reserve service.  

The Veteran's account is contradictory and inconsistent based on his statement that he was treated for an inguinal hernia in service and his contrary report that his inguinal hernia was not initially present until shortly after his period of active duty ending in 1984.  The Veteran indicates as well that he has a hernia, and per Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), and Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), he is certainly competent to describe the symptoms he has experienced and the time frame for those symptoms, as well as what others have told him.  His contradictory, inconsistent statements, however, render his account less than credible and it is pointed out that he does not describe any observable bulging or other indicia of an inguinal or umbilical hernia and he lacks the requisite training and expertise to offer a medical diagnosis of a hernia, particularly that of a hiatal hernia.  Medical evidence otherwise fails to substantiate the Veteran's assertion that he has a hernia, other than an incidental finding of an umbilical hernia on an outpatient evaluation in 1975 that is not subsequently confirmed.  And, on that basis, the 1975 notation of an umbilical hernia cannot reasonably be held to be a basis upon which to base the claim herein advanced.  As well, no lay affiant provides a statement that in any way corroborates the Veteran's account that he has a hernia of service origin, nor does any medical professional link any existing hernia of the Veteran to his military service or any event thereof.  

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for a hernia.  That being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service Connection for a Skin Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his written statement received by VA in October  2010 withdrew from appellate consideration the issue of his entitlement to service connection for a skin disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter and inasmuch as the Board lacks jurisdiction to review the appeal relating thereto, it must be dismissed.


ORDER

Service connection for a hernia is denied.

The appeal as to the Veteran's entitlement to service connection for a skin disorder is dismissed.  


REMAND

Further development of the issues remaining on appeal as certified and also as to the intertwined matters advanced by the Veteran during the course of the instant appeal but not to date fully adjudicated is found to be necessary, requiring remand to the AOJ.  

The Veteran alleges that the currently assigned 20 percent rating for his service-connected low back disorder is inadequate and requests that separate evaluations be assigned on the basis of arthritis, limitation of motion, and incapacitating episodes involving intervertebral disc syndrome.  It was determined on the most recent VA spinal examination in 2012 that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine and, as such, the questions of whether incapacitating episodes were present and, if so, at what frequency and duration, were not addressed.  The record nevertheless indicates that service connection has been established for degenerative disc disease of the lumbar spine and on that basis the questions involving incapacitating episodes relating to disc disease of the lumbar spine must be fully addressed and considered.  Remand to obtain updated clinical data is deemed necessary.  

The record reflects that service connection for the Veteran's service-connected low back disorder referenced above was granted by the AOJ in its rating decision of March 2010, effective from March 2, 2009.  The Veteran in his written statement of March 2010 expressed disagreement with the effective date assigned, and while the AOJ by its rating action of September 2010 modified the effective date assigned to that of February 16, 2007, with written notice thereof to him later in September 2010, it is not clear that such action fully satisfied the Veteran's disagreement, particularly in light of the fact that he was seeking an effective date from 1984.  Moreover, this was not followed by any issuance of a statement of the case and on that basis, remand is needed to clarify the Veteran's desire to continue his claim for an earlier effective date for service connection for a low back disorder and, as needed, issuance of a statement of the case per Manlincon v. West, 12 Vet. App. 238 (1999).   

The issue of the Veteran's entitlement to service connection for a bilateral hip disorder has been raised in the context of the instant appeal, but initial development and adjudicatory action relating thereto are not indicated.  Given that such matter is inextricably intertwined with the certified issue as to the effective date for assignment for TDIU entitlement, remand to permit those actions to be completed is needed.  

Also, the Veteran has indicated that he was denied entry into a program of VA vocational rehabilitation on the basis of an August 2005 determination that his pursuit of such a program was infeasible.  The denial letter, dated in August 2005, is of record, but none of the other pertinent documents normally a part of the vocational rehabilitation folder or training subfolder are on file.  Remand to obtain whatever documents compiled to date regarding the Veteran's application for and participation, if any, in a VA sponsored program of vocational rehabilitation training is deemed essential prior to adjudication of the TDIU effective date issue.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA vocational rehabilitation folders and training subfolders for association with the Veteran's VA claims folder.  

2.  Obtain for inclusion in the Veteran's VA electronic claims folder all pertinent VA treatment records not already on file.  

3.  Initiate development and adjudication of the Veteran's intertwined claim for service connection for a bilateral hip disorder, if such has not already been undertaken.  If the initial determination is adverse to the Veteran, advise him of the action taken and of his appellate rights, to include the timely filing of a notice of disagreement and substantive appeal so as to ensure eventual Board review.  

4.  Contact the Veteran in writing to ascertain whether the RO's action in September 2010, granting an effective date of February 16, 2007, for service connection for a low back disorder fully satisfied his notice of disagreement filed as to prior rating action assigning an effective date in February 2009.  If so, no further action is required, and, if not, issue to the Veteran a statement of the case per Manlincon and advise him of his right to perfect an appeal within the time limits prescribed by law so as to ensure eventual review of the matter by the Board.  

5.  Afford the Veteran a VA spine examination in order to identify more clearly the nature and severity of his service-connected lumbar sprain with degenerative disc disease at L4-5 and L5-S1, spondylosis, and scoliosis.  The claims file should be made available to the VA examiner and the VA examiner should indicate in his/her report whether in fact the claims folder was made available and reviewed.  All necessary orthopedic and neurological evaluations and testing should be accomplished, to include complete examination of the Veteran's disc disease of the lumbar spine and whether such results in incapacitating episodes and, if so, the frequency and duration of those episodes should be fully outlined.  Complete range of motion studies of the low back should be undertaken, and the examiner should determine whether there is any additional functional loss (i.e., additional loss of motion) of the low back due to pain or flare-ups of pain supported by adequate objective findings, or additional loss of motion due to weakness on movement, excess fatigability, incoordination, or any other relevant symptom or sign.  Any additional limitation of motion should be expressed in degrees.  

6.  Readjudicate the certified issues on appeal which remain and if any benefit sought on appeal is not granted to the Veteran's satisfaction, provide to him a supplemental statement of the case and afford him a reasonable period in which to respond, before returning the case to the Board.  

No action by the appellant is needed until he is further advised.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


